In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                              No. 08-763V
                                         Filed: March 27, 2014

* * * * * * * * * * * * * * * *                                    UNPUBLISHED
WENDY N. STRAND, as parent and legal          *
representative of her minor daughter, A.R.C., *                    Special Master Dorsey
                                              *
               Petitioner,                    *                    Joint Stipulation on Damages;
                                              *                    Diptheria-Tetanus-Acellular
v.                                            *                    Pertussis (DTaP) Vaccine; Inactive
                                              *                    Polio Virus (IPV) Vaccine; Measles-
SECRETARY OF HEALTH                           *                    Mumps-Rubella (MMR) Vaccine;
AND HUMAN SERVICES,                           *                    Haemophilus Influenzae Type B
                                              *                    (Hib) Vaccine; Pneumococcal
               Respondent.                    *                     7-Valent Conjugate (PCV) Vaccine;
                                              *                    Permanent Spastic Tetraparesis;
* * * * * * * * * * * * * * * *                                    Leukodystrophy.

Ramon Rodriguez, Rawls, McNelis & Mitchell, P.C., Richmond, VA, for petitioner.
Tara J. Kilfoyle, United States Department of Justice, Washington, DC, for respondent.

                                               DECISION 1

        On October 27, 2008, Wendy Strand (petitioner) filed a petition on behalf of her minor
daughter, A.R.C., pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C.
§§ 300aa-1 to -34 (2006). Petitioner alleged that as a result of receiving diphtheria-tetanus-
acellular pertussis (“DTaP”), inactive polio virus (“IPV”), measles-mumps-rubella (“MMR”),
haemophilus influenzae type B (“Hib”), and pneumococcal 7-valent conjugate (“PCV”) vaccines
on November 8, 2005, A.R.C. suffered from permanent spastic tetraparesis and leukodystrophy.
Petitioner alleges that A.R.C. experienced the residual effects of these injuries for more than six
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                      1
months.

       On March 25, 2014, the parties filed a stipulation stating that a decision should be entered
awarding compensation.

       Respondent denies that A.R.C. suffers from a leukodystrophy, spastic tetraparesis, or a
“novel case of vaccination induced central nervous white matter injury,” or that the DTaP, IPV,
MMR, Hib, and PCV vaccines are the cause of A.R.C.’s injuries or her current condition.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $155,198.01, for reimbursement of the State of New Jersey Medicaid lien.
        The award shall be in the form of a check payable to petitioner and

                New Jersey Department of Medical Assistance Services
                P.O. Box 416522
                Boston, MA 02241-5522
                Telephone: (877) 262-7835
                Re: Amaya Covin, Medicaid ID No. 800000030876; and

        A lump sum of $344,801.99 in the form of a check payable to petitioner as guardian or
        conservator of the estate of Amaya Covin, for the benefit of Amaya Covin. These
        amounts represent compensation for all damages that would be available under 42 U.S.C.
        § 300aa-15(a).

        Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

        IT IS SO ORDERED.

                                                  s/ Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Special Master


3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                     2
Case 1:08-vv-00763-UNJ Document 85 Filed 03/25/14 Page 1 of 7
Case 1:08-vv-00763-UNJ Document 85 Filed 03/25/14 Page 2 of 7
Case 1:08-vv-00763-UNJ Document 85 Filed 03/25/14 Page 3 of 7
Case 1:08-vv-00763-UNJ Document 85 Filed 03/25/14 Page 4 of 7
Case 1:08-vv-00763-UNJ Document 85 Filed 03/25/14 Page 5 of 7
Case 1:08-vv-00763-UNJ Document 85 Filed 03/25/14 Page 6 of 7
Case 1:08-vv-00763-UNJ Document 85 Filed 03/25/14 Page 7 of 7